DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 1, 14 — 23 and 25 — 32 as being unpatentable
over Johnson et al (U.S. Patent No. 8,927,876) in view of Khan et al (U.S. Patent Application
Publication No. 2016/0265667 A1) as evidenced by Hsieh (U.S. Patent No. 10,150,439), of record on page 2 of the previous Action, is withdrawn.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘arranged’ is indefinite as it is unclear what is required for arrangement. The term ‘signal’ is indefinite as it is unclear what is signaled. For purposes of examination, the term will be interpreted to mean any electrical source or conduit. Claim 1 recites the phrase ‘facilitates deployment.’ There is insufficient antecedent basis for this limitation in the claim.
NEW REJECTIONS
Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1, 16, 18 – 19, 25 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al (U.S. Patent No. 8,927,876) in view of Khan et al (U.S. Patent Application Publication No. 2016/0265667 A1) as evidenced by Hsieh (U.S. Patent No. 10,150,439) and Katoh et al (U.S. Patent Application Publication No. 2009/0297426 A1) and Xu (U.S. Patent Application Publication No. 2010/0037682 A1).
With regard to Claim 1, Johnson et al disclose a neural probe (column 8, lines 5 – 6) comprising an electrode array (column 3, lines 18 — 23), therefore an arrangement of electrodes; the electrode array comprises the substrate of the electrode array, supported by and therefore connected to a fluidic structure that is a tube ‘24’ (column 3, lines 24 — 27); the tube is embedded because it is within a carrier wafer ‘60’ (column 6, lines 1 — 5); the wafer comprises silicon  (column 5, lines 47 – 51) and the tube comprises parylene C (column 3, lines 24 – 32);   the combination of the substrate, tube and carrier wafer therefore constitute an elongate body; the wafer is therefore a second layer of the elongate body and the tube is a first layer of the elongate body; the carrier wafer comprises a  trench that is a channel (column 6, lines 1 — 5); as shown in Figure 6, the tube is situated in, and has the same shape as, the trench; the tube therefore also comprises a trench; the trench is therefore formed on the second layer and encapsulated by the first layer; the electrode array is electrically connected to an external device (column 4, lines 1 — 5), therefore a source of electricity. Johnson et al do not explicitly disclose an electrode array that is also connected to a biological target. However, the electrical stimulation of the cells, using the electrodes of the electrode array, is disclosed (column 8, lines 22 — 23). It would have been obvious for one of ordinary skill in the art to provide for physical contact between the electrodes and the cells, therefore a biological target, as electrical stimulation is disclosed. The electrodes would therefore facilitate electrical transmission between the external device and the biological target. However, it is noted that the phrase “a biological target connected’ is not a positive recitation of a biological target.
Because Johnson et al disclose a tube, Johnson et al disclose a channel, that is arranged for communicating with a pump which, in use, manipulates the flow of fluid to vary an internal pressure in the fluidic channel so as to reversibly control a flexibility, because all tubes are arranged from communicating with all pumps. It is noted that the phrase ‘arranged for communicating with a pump’ is not a positive recitation of a pump. Alternatively,
Khan et al teach that it is well known in the art to use a pump to discharge water through a
conduit (paragraph 0003). It would have been obvious for one of ordinary skill in the art to
provide the liquid disclosed by Johnson et al by using a pump, and to provide for communication
between the pump and the tube, because the tube disclosed by Johnson et al constitutes a conduit
and the use of a pump to discharge water through a conduit is well — known. Additionally, Hsieh discloses that the stiffness of water is greater than the stiffness of air (column 5, lines 15 — 16). The tube disclosed by Johnson et al, having a flow of water, and therefore a positive water pressure, therefore has a greater stiffness than the tube having no flow of water, therefore zero water pressure, because the use of the pump to discharge water has come to an end. The pump would therefore manipulate the flow of fluid to vary an internal pressure in the fluidic channel so as to reversibly control flexibility. The control would therefore be between a higher flexibility and a lower flexibility.
The absence of buckling or bending is not disclosed by Johnson et al. However, buckling and bending are not disclosed. It would have been obvious for one of ordinary skill in the art to provide for no buckling and bending, as buckling and bending are not disclosed. However, the phrase ‘is controlled’ is directed to a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
Johnson et al do not disclose a second layer having a flexibility less than the first flexibility. However, Katoh et al disclose that the modulus of silicon wafers is 110 GPa (paragraph 0006) and Xu discloses that the modulus of parylene C is 2.8 GPa (paragraph 0024).
With regard to Claim 16, liquid passes through the fluidic structure (column 8, lines 58
— 61). An inlet and outlet are therefore disclosed. Alternatively, an inlet and outlet are disclosed
because two tubes are disclosed (column 3, lines 40 — 44). Johnson et al do not disclose an inlet and outlet at a first end. However, because curling of the fluidic structure is disclosed, it would have been obvious for one of ordinary skill in the art to provide for sufficient curling that the inlet and outlet are at a first end.
With regard to Claim 18, a tapered tip at a second end is not explicitly disclosed by
Johnson et al. However, curling of the fluidic structure is disclosed, (column 3, lines 55 – 61). It therefore would have been obvious for one of ordinary skill in the art to provide for a tapered tip at a second end.
With regard to Claim 19, a tapered tip that is U — shaped at a second end is not explicitly
disclosed by Johnson et al. However, because curling of the fluidic structure is disclosed, it
would have been obvious for one of ordinary skill in the art to provide for a tapered tip that is U
— shaped at a second end.
With regard to Claims 25 and 32, an array of electrodes is disclosed (column 3, lines 18 — 23 of Johnson et al). The array is therefore arranged to electrically contact with the target.

7. 	Claims 7 – 11 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Johnson et al (U.S. Patent No. 8,927,876) in view of Khan et al (U.S. Patent Application
Publication No. 2016/0265667 A1) as evidenced by Hsieh (U.S. Patent No. 10,150,439) and Katoh et al (U.S. Patent Application Publication No. 2009/0297426 A1) and Xu (U.S. Patent Application Publication No. 2010/0037682 A1) in view of Nadeau et al (U.S. Patent No. 9,982,809 B2).
Johnson et al disclose a neural probe as discussed above. Alternatively, Johnson et al disclose a plurality of tubes (column 3, lines 40 – 44), therefore a first and second layer each comprising a tube. With regard to Claims 9 – 10 and 64, Johnson et al fail to disclose a first layer comprising polyimide and second layer comprising polydimethylsiloxane.
Nadeau et al teach a tube (column 1, lines 16 – 17) comprising a layer of polydimethylsiloxane (column 3, lines 21 – 29) and a layer of polyimide (column 7, lines 9 – 18) for the purpose of obtaining a tube that may be used in conjunction with any apparatus (column 15, lines 16 – 23).
It therefore would have been obvious for one of ordinary skill in the art to provide for  a layer of polydimethylsiloxane and a layer of polyimide in order to obtain a tube that may be used in conjunction with any apparatus as taught by Nadeau et al.
With regard to Claims 7 – 8, layers that are electrically insulating and biocompatible would therefore be obtained

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1, 7 – 11, 16, 18 – 19, 25, 32 and 64.





9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782